Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
  Reason for allowance

.  Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Garrison, Michi., (U.S. Patent No. 9,126,018), teaches the internal lumen provides a passageway for introducing an interventional device into the common carotid artery when the elongated body is positioned in the common carotid artery. The elongated body has a proximal section and a distalmost section that is more flexible than the proximal section. A ratio of an entire length of the distalmost section to an overall length of the sheath body is one tenth to one half the overall length of the sheath body. 
Rose et al., (U.S.Patent No. 8,073,755), teaches the present disclosure addresses prior art problems of online account opening by describing methods for automating key aspects of the account opening process for customers such as tailoring the presentation of information to the online customer based at least in part on the customer's input, performing suitability checks for the customer based on online products chosen by the customer, presenting cross-sell products to the customer based on information known by the financial institution or currently received from the customer, and allowing a pending customer to complete the online application procedure in the absence of a confirmed identification of the online customer.
Cao et al., (U.S.Patent No. 9,143,575), teaches the communication network includes an access network and a core network. In the access network, a content request is intercepted from the user device, which may be formatted according to a network interface. The content request may include a request for data content. Protocol layers associated with an active data session may be terminated so that an edge gateway device may extract and inject packets into the data stream without involving the core network. A cache may be maintained in the access network.
	However, the prior art fails to teach or suggest individually or in combination that a network system comprising a predictive inference regarding presentation of a particular media assets; and performing based on the predictive inference, an action related to presenting the particular media asset on one or more user devices as set forth in independent claims 2, and 12. 
Therefore, claims 2-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448